DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/862,043) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/862,043, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Provisional Application
Applicants’ claim for the benefit of a prior-filed provisional application 62/141,158 (the ‘158 Prov.) filed March 31, 2015 under 35 U.S.C. § 119(e) is acknowledged.
The instant application must be an application for a patent for an invention which is also disclosed in the provisional application for which benefit is claimed.  The disclosure of the invention in the provisional application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994); see also Manual of Patent Examining Procedure (MPEP) § 211.05 (9th ed. Rev. 08.2017, Jan. 2018) (citing Transco and New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed. Cir. 2002)).
The disclosure of the ‘158 Prov fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for claims 1–20 of the instant application.  Notably, claim 1 recites (1) masking a portion of an IP address of an incoming network packet to expose a fragment of a source address; and (2) assigning the incoming network packet to a service node by identifying an address of the service node from a fragment of a source address based on a mapping of fragments of source addresses to addresses of traffic buckets of service nodes.  The ‘158 Prov fails to provide adequate support or enablement in the manner provided by § 112(a).  Claims 8 and 15 by analogy.  Nor does the ‘330 Prov. fails provide adequate support or enablement in the manner provided by § 112(a) to support dependent claims 2–7, 9–14, and 16–20.
Accordingly, claims 1–20 are not entitled to the benefit of the prior application.

Benefit Claim
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) is acknowledged.  Notably, Applicants’ claim the instant application to be a “continuation” of parent application 16/420009, now Thirumurthi et al. (US 11,388,113 B2; issued July 12, 2022) (the ‘113 Patent).  See 17/862043; Application Data Sheet (ADS) 3; filed July 11, 2022.
Thus, the instant application must be an application for an invention which is also disclosed in the parent application 16/420009.  In other words, the disclosure of the invention in the parent application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
Applicants, however, have not complied with one or more conditions for receiving the benefit of an earlier filing date.  In particular, the disclosure of parent application 16/420009 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for the claims of the instant application.1  
Notably, the disclosure of parent application 16/420009 provides adequate support and enablement for wherein a bitmask is constructed from a user configuration.  See 16/420009; Spec. ¶ 133 (reciting “switch 190 constructs a bitmask from the user configuration”); filed May 22, 2019.  Moreover, claim 3 of the parent application 16/420009 recites wherein the receiving of an configuration option includes receiving a starting position and a bit width.  The disclosure of parent application 16/420009, however, fails to provide adequate support or enablement for claims 3, 11, and 19 of the instant application reciting wherein the user configuration includes a starting position and/or a bit width.  
Accordingly, Applicants are required to delete the continuation-benefit-claim or change the relationship (continuation or divisional application) to continuation-in-part because the instant application contains the above matter not disclosed in the parent application 16/420009.2

Information Disclosure Statement (IDS)
The IDS filed July 11, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Specification
The following is a quotation of 37 C.F.R. § 1.75(d)(1): 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

The Specification is objected to under 37 C.F.R. § 1.75(d)(1) for failing to provide proper antecedent basis for “user configuration” as recited in claims 2, 3, 10, 11, 18, and 19.  See MPEP § 608.01(o).  Notably, paragraph 133 of the Specification recites “In block 1140, switch 190 constructs a bitmask from the user configuration.”  The Specification, however, does not indicate what elements from blocks 1110–1130, let alone the entire Specification, are regarded as the “user configuration.”

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).3  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Thirumurthi et al. (US 11,388,113 B2; issued July 12, 2022) (the ‘113 Patent) in view of Lopez et al. (US 9,270,639 B2; filed Dec. 27, 2013), and in further view of Degaonkar et al. (US 2010/0138551 A1; filed Nov. 24, 2009).
Instant Application
‘113 Patent
Claim 1: A switch comprising: 
	at least one processor; and 
	a memory storing instructions which when executed by the at least one processor, causes the at least one processor to: 
	
	receive an incoming network packet; 
	
	identify whether to load balance the incoming network packet across a plurality of service nodes; 
	in response to identifying to load balance the incoming network packet, 	mask, by a bitmask, a portion of a source address of the incoming network packet to expose a fragment of the source address, 


	
	




	wherein a size of the portion of the source address is adjustable based on the bitmask; and 
	

	assign the incoming network packet to a service node of the plurality of service nodes by identifying an address of the service node from the fragment of the source address based on a mapping of fragments of source addresses to addresses of traffic buckets of the plurality of service nodes.
Claim 1: A switch comprising: 
	one or more logic elements comprising a load balancing engine implemented in one or a combination of hardware, firmware, and low-level software at the switch, the load balancing engine configured for: 
	receiving an incoming network packet including a source IP address and a destination IP address; 
	identifying whether to load balance the network packet across a plurality of service nodes based on the destination IP address; 
	

	
	masking, via an adjustable mask, a portion of the source IP address of the incoming network packet to both change the portion of the source IP address and expose a load balancing tag that is a fragment of the source IP address, 
	wherein the portion of the source IP address is masked based on whether it is identified to load balance the network packet across the plurality of service nodes, and 
	further wherein a size of the portion of the source IP address that is changed is selectable based on adjustable characteristics of the adjustable mask; and 
	assigning the incoming network packet to a service node of the plurality of service nodes by identifying an IP address of the service node from the fragment of the source IP address serving as the load balancing tag from a plurality of rules mapping fragments of source IP addresses to different traffic buckets corresponding to IP addresses of different service nodes including the IP address of the service node.
Claim 9: One or more non-transitory tangible computer-readable mediums storing instructions, which when executed by at least one processor, causes the at least one processor to: 
	
	receive an incoming network packet; 
	
	identify whether to load balance the incoming network packet across a plurality of service nodes; 
	
	in response to identifying to load balance the incoming network packet, mask, by a bitmask, a portion of a source address of the incoming network packet to expose a fragment of the source address, 
	






	wherein a size of the portion of the source address is adjustable based on the bitmask; and 
	

	assign the incoming network packet to a service node of the plurality of service nodes by identifying an address of the service node from the fragment of the source address based on a mapping of fragments of source addresses to addresses of traffic buckets of the plurality of service nodes.
Claim 8. One or more non-transitory tangible computer-readable mediums having stored thereon executable instructions to provide a load balancing engine, the load balancing engine configured for:
	receiving an incoming network packet including a source IP address and a destination IP address; 
	identifying whether to load balance the network packet across a plurality of service nodes based on the destination IP address; 
	

	masking, via an adjustable mask, a portion of the source IP address of the incoming network packet to both change the portion of the source IP address and expose a load balancing tag that is a fragment of the source IP address, 
	wherein the portion of the source IP address is masked based on whether it is identified to load balance the network packet across the plurality of service nodes, and 
	further wherein a size of the portion of the source IP address that is changed is selectable based on adjustable characteristics of the adjustable mask; and 
	assigning the incoming network packet to a service node of the plurality of service nodes by identifying an IP address of the service node from the fragment of the source IP address serving as the load balancing tag from a plurality of rules mapping fragments of source IP addresses to different traffic buckets corresponding to IP addresses of different service nodes including the IP address of the service node.
Claim 17. A method comprising: 
	




	receiving an incoming network packet; 
	
	identifying whether to load balance the incoming network packet across a plurality of service nodes; 
	
	in response to identifying to load balance the incoming network packet, 	masking, by a bitmask, a portion of a source address of the incoming network packet to expose a fragment of the source address, 
	


	





	wherein a size of the portion of the source address is adjustable based on the bitmask; and 
	

	assigning the incoming network packet to a service node of the plurality of service nodes by identifying an address of the service node from the fragment of the source address based on a mapping of fragments of source addresses to addresses of traffic buckets of the plurality of service nodes.
Claim 8. One or more non-transitory tangible computer-readable mediums having stored thereon executable instructions to provide a load balancing engine, the load balancing engine configured for:
	receiving an incoming network packet including a source IP address and a destination IP address; 
	identifying whether to load balance the network packet across a plurality of service nodes based on the destination IP address; 
	
	
	masking, via an adjustable mask, a portion of the source IP address of the incoming network packet to both change the portion of the source IP address and expose a load balancing tag that is a fragment of the source IP address, 
	wherein the portion of the source IP address is masked based on whether it is identified to load balance the network packet across the plurality of service nodes, and 
	further wherein a size of the portion of the source IP address that is changed is selectable based on adjustable characteristics of the adjustable mask; and 
	assigning the incoming network packet to a service node of the plurality of service nodes by identifying an IP address of the service node from the fragment of the source IP address serving as the load balancing tag from a plurality of rules mapping fragments of source IP addresses to different traffic buckets corresponding to IP addresses of different service nodes including the IP address of the service node.



Regarding claim 1, claim 1 of the ‘113 Patent does not teach (A) the masking in response to identifying to load balance the incoming network packet; (B) the size of the portion of the source address being adjustable based on the adjustable mask; and (C) the adjustable mask being a bitmask.
(A), (B)
Lopez teaches masking (“allows the administrator to choose one or more bits of an address field for hashing” at 16:55–57 at least suggests adjustable masking; “a predetermined number, N, of bits of the destination address . . . are selected by the administrator” at 17:8–11; “picking the initial five bits from the destination address” at 17:16–17; “four bits selected from the destination address” at 21:13–14) in response to identifying to load balance (“Switching device 106 implements a load balancing function for balancing data traffic load” at 12:44–45) an incoming network packet (“network traffic data packets” at 7:20–21; “data packet received from one or more client devices 118” at 20:58–59); and
the size of a portion of a source address being adjustable based on the adjustable mask (“column 402 represents four bits from the address contained in the data packet received from a client device, such as client device 118a.  As discussed in conjunction with FIG. 3, the hash bits may be predetermined and/or configurable (e.g., selected by the administrator)” at 20:63–65 teaches the four bits item 402 from the address are configurable by the administrator.  Because the four bits item 402 from the source address are configurable by the administrator, then the size of the remaining bits from the source address—the claimed “portion of the source IP address”—are also configurable by the administrator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 1 of the ‘113 Patent’s masking to be in response to identifying to load balance the incoming network packet; and for claim 1 of the ‘113 Patent’s size of the portion of the source address to be adjustable based on the adjustable mask as taught by Lopez to “provide effective load balancing for the increased data traffic requirements and should be capable of handling asymmetric traffic flows.”  Lopez 2:26–29.
Degaonkar teaches a bitmask (fig. 5B, item 412 and “AND”; ¶ 147).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for claim 1 of the ‘113 Patent’s adjustable mask to be a bitmask as taught by Degaonkar for “improving the performance, operation, or quality of service of any type and form of network traffic.”  Degaonkar ¶ 43.
Claims 9 and 17 by analogy.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 3, 8, 11, 16, and 19 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably, 
I. claim 3, line 1, “and/or” adds ambiguity to the claim because the Examiner is uncertain as to whether “and/or” refers to (1) “and”; or (2) “or.”   See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  It is assumed for examination purposes that “and/or” refers to “or.”  See id. § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).  Claims 11 and 19 by analogy.
II. claim 8, line 1, “the identifying” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to whether “the identifying” refers to (1) the identifying whether to load balancing from claim 1, line 6; or (2) the identifying the address of the service node from claim 1, line 13.  Claim 16 by analogy.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 9–15, and 17–20 are rejected under 35 U.S.C. § 103 as being obvious over Lopez et al. (US 9,270,639 B2; filed Dec. 27, 2013) in view of Degaonkar et al. (US 2010/0138551 A1; filed Nov. 24, 2009).
Regarding claim 1, while Lopez teaches a switch (figs. 1–3, item 106; 7:13–30) comprising: 
at least one processor (4:63–5:3); and 
a memory (4:63–5:3) storing instructions which when executed by the at least one processor, causes the at least one processor to: 
receive an incoming network packet (“network traffic data packets” at 7:20–21; “data packet received from one or more client devices 118” at 20:58–59); 
identify whether to load balance (“Switching device 106 implements a load balancing function for balancing data traffic load” at 12:44–45) the incoming network packet across a plurality of service nodes (fig. 3, items 320a–n; fig. 4, item 406); 
in response to identifying to load balance the incoming network packet, mask, by an adjustable mask (“allows the administrator to choose one or more bits of an address field for hashing” at 16:55–57 at least suggests adjustable masking; “a predetermined number, N, of bits of the destination address . . . are selected by the administrator” at 17:8–11; “picking the initial five bits from the destination address” at 17:16–17; “four bits selected from the destination address” at 21:13–14), a portion (“For example, . . . the address bit combination of 1101” at 21:29–30 will mask the remaining bits of the source address; remaining bits of the source address not including fig. 4, item 402) of a source address (“In another embodiment of the present invention, column 402 represents a plurality of bits from the source address contained in the data packet” at 21:2–5) of the incoming network packet to expose a fragment (fig. 4, item 402; “For example, . . . the address bit combination of 1101” at 21:29–30) of the source address, 
wherein a size of the portion of the source address is adjustable based on the adjustable mask (“column 402 represents four bits from the address contained in the data packet received from a client device, such as client device 118a.  As discussed in conjunction with FIG. 3, the hash bits may be predetermined and/or configurable (e.g., selected by the administrator)” at 20:63–65 teaches the four bits item 402 from the address are configurable by the administrator.  Because the four bits item 402 from the source address are configurable by the administrator, then the size of the remaining bits from the source address—the claimed “portion of the source IP address”—are also configurable by the administrator.); and 
assign the incoming network packet to a service node (“For example, for the address bit combination of 1101 a port 14 is assigned and all the data traffic containing 1101 bit combination in the respective bits of destination address are redirected to port 14” at 21:29–32) of the plurality of service nodes by identifying an address (“port 13” has the address “13”) of the service node from (“for the address bit combination of 1101 a port 13 is assigned” at 21:29–32) the fragment of the source address ( “the address bit combination of 1101” at 21:29–30) based on a mapping (fig. 4, item 400) of fragments of source addresses (fig. 4, item 402) to addresses of traffic buckets (fig. 4, item 406) of the plurality of service nodes,
Lopez does not teach the adjustable mask being a bitmask.
Degaonkar teaches a bitmask (fig. 5B, item 412 and “AND”; ¶ 147).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s adjustable mask to be a bitmask as taught by Degaonkar for “improving the performance, operation, or quality of service of any type and form of network traffic.”  Degaonkar ¶ 43.

EXAMPLE OF LOPEZ’S TEACHINGS
Example [1101  1001  1111  0010] (the claimed “source address of the incoming network packet”). See Lopez 16:57–60; 21:1–8; 27:64–66.
Administrator chooses first 4 bits [1101] (the “adjustable mask”) of [1101  1001  1111  0010] for purposes of hashing.  See Lopez 16:55–57; 17:8–11, 16–17, 21:13–14, 29–30.
Table 400 illustrates address “1101.”  Thus, Lopez teaches masking, by the administrator choosing first 4 bits (the “adjustable mask”) of [1001  1111  0010] (the claimed “portion of a source address of the incoming network packet”) to expose [1101] (the claimed “fragment of the source address”), wherein a size of [1001  1111  0010] is adjustable based on the administrator’s choice of the first 4 bits (the claimed “adjustable mask”).
Assign the incoming network packet to port 13 (the claimed “service node”) of ports 1–16 (the claimed “plurality of service nodes”) by identifying “13” (the claimed “address of the service node”) from [1101] (the claimed “fragment of the source address”) based on Table 4 (the claimed “mapping”) of column item 402 (the claimed “fragments of source addresses”) to the port numbers of column item 406 (the claimed “addresses of traffic buckets”) of ports 1–16 (the claimed “plurality of service nodes”).

Regarding claim 2, Degaonkar teaches wherein the bitmask is constructed from a user configuration (fig. 5B illustrates bitmark item 412 includes a starting position of “0” or “1,” and a bit width of 8).
Regarding claim 3, Degaonkar teaches wherein the user configuration includes a starting position and/or a bit width (fig. 5B illustrates bitmark item 412 includes a starting position of “0” or “1,” and a bit width of 8).
Regarding claim 4, while Lopez teaches further comprising instructions, which when executed by the at least one processor, causes the at least one processor to: 
adjusting the adjustable mask (“allows the administrator to choose one or more bits of an address field for hashing” at 16:55–57 at least suggests adjustable masking; “a predetermined number, N, of bits of the destination address . . . are selected by the administrator” at 17:8–11; “picking the initial five bits from the destination address” at 17:16–17; “four bits selected from the destination address” at 21:13–14) to select a specific number of bits (“allows the administrator to choose one or more bits of an address field for hashing” at 16:55–57 at least suggests adjustable masking; “a predetermined number, N, of bits of the destination address . . . are selected by the administrator” at 17:8–11; “picking the initial five bits from the destination address” at 17:16–17; “four bits selected from the destination address” at 21:13–14) of the source address to be masked (Because the four bits item 402 from the source address are picked by the administrator, then the remaining bits from the source address are masked in Table 4.),
Lopez does not teach the adjustable mask being a bitmask.
Degaonkar teaches a bitmask (fig. 5B, item 412 and “AND”; ¶ 147).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s adjustable mask to be a bitmask as taught by Degaonkar for “improving the performance, operation, or quality of service of any type and form of network traffic.”  Degaonkar ¶ 43.
Regarding claim 5, Lopez teaches wherein the specific number of bits are in any octet of the source address or spanning more than one octet of the source address (by inherency, the selected first four bits are in any octet of the source address or spanning more than one octet of the source address; see MPEP § 2112).
Regarding claim 6, Degaonkar teaches wherein the bitmask is an AND mask (fig. 5B, item 412 and “AND”; ¶ 147).
Regarding claim 7, while Lopez teaches further comprising instructions, which when executed by the at least one processor, causes the at least one processor to: 
shift the adjustable mask (“a predetermined number, N, of bits of the destination address . . . are selected by the administrator” at 17:8–11; “picking the initial five bits from the destination address” at 17:16–17; “four bits selected from the destination address” at 21:13–14) a number of bits to yield a specific number of bits in the fragment spanning one or more octets of the source address (by inherency, the selected first four or five bits will span one or more octets of the source address; see MPEP § 2112),
Lopez does not teach the adjustable mask being a bitmask.
Degaonkar teaches a bitmask (fig. 5B, item 412 and “AND”; ¶ 147).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s adjustable mask to be a bitmask as taught by Degaonkar for “improving the performance, operation, or quality of service of any type and form of network traffic.”  Degaonkar ¶ 43.
Regarding claim 9, Lopez teaches one or more non-transitory tangible computer-readable mediums (4:63–5:3) storing instructions, which when executed by at least one processor (4:63–5:3), causes the at least one processor to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.
Regarding claims 10–15, claims 2–7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–7 are equally applicable to, respectively, claims 10–15.
Regarding claim 17, Lopez teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
Regarding claims 18–20, claims 2–4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–4 are equally applicable to, respectively, claims 18–20.

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being obvious over Lopez in view of Degaonkar, and in further view of Goyal et al. (US 2014/0269718 A1; filed Mar. 15, 2013).
Regarding claim 8, while Lopez teaches wherein the identifying is performed by looking up the fragment (fig. 4, item 402; “For example, . . . the address bit combination of 1101” at 21:29–30) in a memory (4:63–5:3),
Lopez does not teach the memory being a ternary content-addressable memory.
Goyal teaches a ternary content-addressable memory (¶ 58).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s memory to be a ternary content-addressable memory as taught by Goyal since “[t]he main advantages of TCAMs over algorithmic solutions are speed and determinism (TCAMs work for all databases).”  Goyal ¶ 58.
Regarding claim 16, claim 8 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes the instant Office action does not include a rejection under 35 U.S.C. § 112(a).  The statue 35 U.S.C. § 112(a) is recited because that is the manner in determining whether the instant application is entitled to receiving the benefit of the parent application’s filing date.
        2 The Examiner notes amending the claims does not change the fact the original claims—at the time of the July 11, 2022 filing date—contain the subject matter the Examiner finds not complying with the claim for the benefit of the parent application required under 35 US.C. §§ 120, 121, 365(c), or 386(c).  See MPEP § 2163(II)(3)(b)(reciting “To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”; emphases added).
        3 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).